DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2, figs 1-4 and 6, which compass claims 1-20 in the reply filed on 11/25/2020 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a bundle 122.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6/9/13-18 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Tornquist et al. US 20030048015 A1 [Tornquist].
Regarding claims 1/13, Tornquist teaches a stator [paragraph 12]; and a rotor operatively connected to the stator for rotation relative to the stator [paragraph 12], the rotor [see 100, fig. 1] comprising: a core [a plurality of laminations 120 that form a core of the rotor 100, paragraph 24] including a plurality of rotor poles [four poles 130a-d, paragraph 24] circumferentially spaced apart from one another [see the four poles 130a-d, fig. 1] about a hub [110, fig. 1; paragraph 24]; a winding [windings 140a-d, paragraph 24] wound about the rotor poles [see windings 140a-d, fig. 1], wherein the winding passes longitudinally through a respective winding gap [see the windings 140a-d pass longitudinally through a respective winding gaps, which include the elements 160 and 170, figs. 1-2] between each circumferentially 
Regarding claims 2/14, Tornquist teaches the rotor as recited in claim 1, further comprising a respective wedge [170a-d, paragraph 26 or 160a-d, paragraph 26] seated in each of the respective winding gaps [fig. 1] separating a first bundle of the winding [at least 140b, fig. 1] from a second bundle of the winding [at least 140c, fig. 1] in each of the respective winding gaps [the gaps of the windings 140a-d, fig. 1], wherein the cooling tube is between the wedge and the winding [at least the cooling channels 195 are between the wedge 170 and the winding 140]. 
Regarding claims 3/15, Tornquist teaches the rotor as recited in claim 1, further comprising a respective wedge [170a-d, paragraph 26 or 160a-d, paragraph 26] seated in each of the respective winding gaps [fig. 1] separating a first bundle of the winding from a second bundle of the winding in each of the respective winding gaps [for an example 140b and 140c, fig. 1], wherein the cooling tube is between one of the rotor poles and the winding [see at least the channels 195 between pole 130b and the winding 140c, fig. 1]. 
Regarding claims 4/16, Tornquist teaches the rotor as recited in claim 1, wherein the winding includes an end winding [two end turn sections 270a-b, paragraph 25] extending around a respective axial end of each of the rotor poles [poles 130a-d, figs 1-2], wherein the cooling tube [350, fig. 3; paragraph 32] wraps along the end winding outboard of the winding [350, fig. 3; paragraph 32]. 
Regarding claims 5/17, Tornquist teaches the rotor as recited in claim 1
Regarding claims 6/18, Tornquist teaches the rotor as recited in claim 1, wherein the cooling tube is intermingled with individual conductor strands within a bundle of the winding [paragraphs 35/ 37]. 
Regarding claim 9, Tornquist teaches the rotor as recited in claim 1, wherein the cooling tube is constrained to resist centrifugal forces from rotation of the rotor core by at least one of the winding [it is conclusory statement that does not add to the structure … however it is an inherent property when constraining an object to resist centrifugal forces from rotation], the rotor core, and/or a rotor wedge between circumferentially adjacent ones of the poles [170a-d, paragraph 26 or 160a-d, paragraph 26]. 
Allowable Subject Matter
Claims 7-8/10-12/19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837